DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           MAUREEN STOYKA,
                              Petitioner,

                                      v.

   MARY GRECZ; MICHAEL GRECZ; THE TIDES AT BRIDGESIDE
 SQUARE CONDOMINIUM ASSOCIATION, INC., a Florida corporation;
                  and DAG M. HANSSON,
                       Respondents.

                              No. 4D19-1607

                             [October 2, 2019]

   Petition for writ of certiorari to the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Nicholas R. Lopane, Judge; L.T. Case
No. 15-018369 CACE (03).

  Richard G. Rosenblum of Walton Lantaff Schroeder & Carson LLP, Fort
Lauderdale, for petitioner.

   Michael B. Stevens, Jon D. Derrevere and Shirley Jean McEachern of
Derrevere Stevens Black & Cozad, West Palm Beach, for respondent Mary
Grecz.

PER CURIAM.

   Petitioner, the defendant in a pending slip and fall action, seeks a writ
of certiorari to quash a trial court’s order requiring that she disclose
medical and pharmaceutical information. We grant the petition because
petitioner is correct that discovery of this private and confidential medical
information is protected and not permitted in this action. See Brooks v.
Brooks, 239 So. 3d 758, 761 (Fla. 1st DCA 2018) (“The records of
husband's treating physician, the medical facility, and the pharmacy fall
within the ambit of the statutory privilege, and that privilege is only waived
under the extreme circumstances described in the case law.”); Brown v.
Montanez, 90 So. 3d 982, 987 (Fla. 4th DCA 2012) (quashing order
requiring production of defendant motorist’s post-accident substance
abuse treatment records).
   In the case below, the plaintiff slipped in a condominium’s elevator.
Plaintiff alleges that petitioner caused her to slip and fall when petitioner
returned from a restaurant, spilled her beverage in the elevator, and failed
to clean up the spill or notify the building staff.

   The party seeking the privileged documents has the burden to prove
that an exception applies. Brown, 90 So. 3d at 986. Plaintiff failed to meet
that burden since petitioner has not placed her medical condition at issue,
and the medical information is irrelevant to the question of whether
petitioner was negligent. See id. at 986-88. Accordingly, we grant the
petition and quash the trial court’s order.

   Petition granted, order quashed.

MAY, DAMOORGIAN and CIKLIN, JJ., concur.

                            *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                      2